UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6841



LUTHER CARTER SPAIN, JR.,

                                             Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-216-2)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luther Carter Spain, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Luther Carter Spain, Jr., seeks to appeal the district court’s

orders denying relief on his action construed as a petition filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998) and denying his

motion to reconsider the judgment. We have reviewed the record and

the   district   court’s   opinions       and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Spain v. Virginia,

No. CA-98-216-2 (E.D. Va. April 24, 1998 & June 3, 1998). We deny

Spain’s motion for this court to adjudicate the civil action on the

merits. We deny Spain’s motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    DISMISSED




                                      2